DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 4-15 are rejected under 35 U.S.C. 102 a(2) as being unpatentable over MIZOBE (WO 2019240257 A1, DATE FILED: 2019-06-14, hereinafter, the equivalent English version US 20210104313 A1, used in citation of relevant paragraphs).
		Re Claim 1, MIZOBE discloses image display method executed by a processor (see MIZOBE: e.g., Fig. 17, Fig. 34A, and, --a display controlling unit configured to cause a display unit to display a composite image obtained by combining the first image and the second image according to a ratio obtained using information relating to at least a partial region of the first image.--, in abstract, [0010]-[0011]), the image display method comprising:
		displaying a display screen including a two-dimensional image of an examined eye and a three-dimensional image of the examined eye (see MIZOBE: e.g., Fig. 1, Fig. 17, Fig. 34A, --FIG. 34A and FIG. 34B, --a two-dimensional image--, such as “im110” or “im120”, “a two-dimensional image or three-dimensional image obtained by X-ray imaging, CT, MRI, OCT, PET, or SPECT”,  in [0084], [0088]; Fig. 2, “im210”, in [0097]; 
		determining a second region in the three-dimensional image that corresponds to a first region specified by a first mark in the two-dimensional image (see MIZOBE: e.g., --an imaged site label corresponding to the relevant image. Note that, the imaged site label is a unique numerical value or a character string representing a site--, in [0079]; --if the input image Im210 is an image obtained by imaging a “macular area”, the highest probability is output for an imaged site label corresponding to “macular area”.--, in [0097] {herein, as discussed above “Im210” read on “the two-dimensional image”, thus, ““macular area” read on the mark}; also see: -- The kinds of imaged site labels or imaged region labels serving as the ground truth may be the relevant imaged site or imaged region at least partially included in the input data. The kinds of imaged site labels serving as the ground truth may be, for example, in the case of OCT, “macular area”, “optic nerve head”, “macular area and optic nerve head” and “other”… output information indicating the location of an imaged site or imaged region that is rendered in an input image. Further, for each imaged site label or imaged region label of a required 
		displaying a second mark indicating the second region in the three-dimensional image (see MIZOBE: e.g., --3804 displayed at the upper part of the screen illustrated in FIG. 38 is a mark that indicates the currently selected examination, and the reference examination (baseline) is the examination (leftmost image in FIG. 38) selected at the time of follow-up imaging. Naturally, a mark indicating the reference examination may be displayed on the display unit.--, in [0487]; and, -- an object recognition result (object detection result) or a segmentation result with respect to a site of interest, an artifact, an abnormal site or the like as described above may be displayed on a report screen in the various embodiments and modifications described above. At such time, for example, a rectangular frame or the like may be superimposed around an object on the image and displayed. Further, for example, a color or the like may be superimposed on an object on the image and displayed. Note that, an object recognition result or a segmentation result may be a result generated using a learned model obtained by learning using training data in which information that indicates object recognition or segmentation is labeled on a medical image as correct answer data. Note that, the aforementioned 

Re Claim 2, MIZOBE further discloses wherein the two-dimensional image is a fundus image (see MIZOBE: e.g., -- the medical image may be a tomographic image of the subject, or may be a front image. Examples of a front image include a front image of the ocular fundus, a front image of the anterior ocular segment, a fundus image obtained by fluorescence imaging, and an en-face image generated using at least a partial range of data in the depth direction of the imaging target with respect to data obtained by OCT (three-dimensional OCT data). Note that, an en-face image may be an 

Re Claim 4, MIZOBE further discloses the display screen includes a two-dimensional display area to display the two-dimensional image and a three-dimensional display region area to display the three-dimensional image (see MIZOBE: e.g., FIG. 34A and FIG. 34B, --a two-dimensional image--, such as “im110” or “im120”, “a two-dimensional image or three-dimensional image obtained by X-ray imaging, CT, MRI, OCT, PET, or SPECT”,  in [0084], [0088]; Fig. 2, “im210”, in [0097]; Fig. 28, and, --Im2811-1 to Im2811-3 denote OCT tomographic images (B-scans)--, in [0016]; --the three-dimensional image is, for example, a three-dimensional OCT volume image composed of a group of OCT B-scan images (tomographic images). Further, the three-dimensional image is, for example, a three-dimensional CT volume image….the display unit 20 to display the generated three-dimensional high quality image--, in [0294]-[0300]; and,--the display screens are not limited to the examples illustrated in FIG. 34A and FIG. 34B. Image quality improving processing can also be similarly applied to a display 

Re Claim 5, MIZOBE further discloses wherein a size of the two- dimensional display area and a size of the three-dimensional display region area are both changeable (see MIZOBE: e.g., FIG. 34A and FIG. 34B, --a two-dimensional image--, such as “im110” or “im120”, “a two-dimensional image or three-dimensional image obtained by X-ray imaging, CT, MRI, OCT, PET, or SPECT”,  in [0084], [0088]; Fig. 2, “im210”, in [0097]; Fig. 28, and, --Im2811-1 to Im2811-3 denote OCT tomographic images (B-scans)--, in [0016]; --the three-dimensional image is, for example, a three-dimensional OCT volume image composed of a group of OCT B-scan images (tomographic images). Further, the three-dimensional image is, for example, a three-dimensional CT volume image….the display unit 20 to display the generated three-dimensional high quality image--, in [0294]-[0300]; and,--the display screens are not limited to the examples illustrated in FIG. 34A and FIG. 34B. Image quality improving processing can also be similarly applied to a display screen that displays a plurality of images side-by-side obtained at different dates and times--, in [0478], and [0513]-[0518]).

Re Claim 6, MIZOBE further discloses the first region and the second region are linear or rectangular shaped regions (see MIZOBE: e.g., FIG. 34A and FIG. 34B, --a two-dimensional image--, such as “im110” or “im120”, “a two-dimensional image or three-dimensional image obtained by X-ray imaging, CT, MRI, OCT, PET, or SPECT”,  

Re Claim 7, MIZOBE further discloses the first region and the second region are at positions where optical coherence tomography imaging is performed (see MIZOBE: e.g., FIG. 34A and FIG. 34B, --a two-dimensional image--, such as “im110” or “im120”, “a two-dimensional image or three-dimensional image obtained by X-ray imaging, CT, MRI, OCT, PET, or SPECT”,  in [0084], [0088]; Fig. 2, “im210”, in [0097]; Fig. 28, and, --Im2811-1 to Im2811-3 denote OCT tomographic images (B-scans)--, in [0016]; --the three-dimensional image is, for example, a three-dimensional OCT volume image composed of a group of OCT B-scan images (tomographic images). Further, the three-dimensional image is, for example, a three-dimensional CT volume image….the display unit 20 to display the generated three-dimensional high quality image--, in [0294]-[0300]; and,--the display screens are not limited to the examples illustrated in FIG. 34A and FIG. 34B. Image quality improving processing can also be similarly applied to a display 

Re Claim 8, MIZOBE further discloses the first region and the second region are at positions where laser treatment is performed (see MIZOBE: e.g., --in order to identify a disease of a subject and observe the extent of the disease, images are acquired by various kinds of imaging apparatuses, and an image diagnosis is performed by a medical professional. The different kinds of imaging apparatuses include, for example, in the field of radiology, an X-ray imaging apparatus, an X-ray computed tomography (CT) apparatus, a magnetic resonance imaging (MRI) apparatus, a positron emission tomography (PET) apparatus, and a single photon-emission computed tomography (SPECT) apparatus. Further, for example, in the field of ophthalmology, the different kinds of imaging apparatuses include a fundus camera, a scanning laser ophthalmoscope (SLO), an optical coherence tomography (OCT) apparatus and an OCT angiography (OCTA) apparatus.--, in [0003], and, --Reference characters Im3405 denote an SLO image, and reference characters Im3406 denote an image in which an OCTA en-face image denoted by reference characters Im3407 is displayed in a superimposed manner on the SLO image Im3405. Here, the term “SLO image” refers to a front image of the fundus obtained by an SLO (Scanning Laser Ophthalmoscope) optical system (not illustrated). Reference characters Im3407 and Im3408 each denote an OCTA en-face image, reference characters Im3409 denote an intensity en-face image, and reference characters Im3411 and Im3412 each denote a tomographic image.--, in [0481]).


Re Claim 10, MIZOBE further discloses the two-dimensional image is an ultra wide field-SLO fundus image (Fig. 23, Fig. 30, and, -- FIG. 30 to FIG. 32C. In the present embodiment, a wide-angle image generating unit generates a wide-angle image (panorama image) using a plurality of high quality images generated by an image quality improving unit.--, in [0453], and [0460]-[0462]).

Re Claim 11, MIZOBE discloses image display method executed by a processor (see MIZOBE: e.g., Fig. 17, Fig. 34A, and, --a display controlling unit configured to cause a display unit to display a composite image obtained by combining the first image and the second image according to a ratio obtained using information relating to at least a partial region of the first image.--, in abstract, [0010]-[0011]), the image display method comprising:

displaying a display screen including a two-dimensional image of an examined eye and a three-dimensional image of the examined eye (see MIZOBE: e.g., Fig. 1, Fig. 17, Fig. 34A, --FIG. 34A and FIG. 34B, --a two-dimensional image--, such as “im110” or “im120”, “a two-dimensional image or three-dimensional image obtained by X-ray imaging, CT, MRI, OCT, PET, or SPECT”,  in [0084], [0088]; Fig. 2, “im210”, in [0097]; Fig. 28, and, --Im2811-1 to Im2811-3 denote OCT tomographic images (B-scans)--, in [0016]; --the three-dimensional image is, for example, a three-dimensional OCT volume image composed of a group of OCT B-scan images (tomographic images). Further, the three-dimensional image is, for example, a three-dimensional CT volume image….the display unit 20 to display the generated three-dimensional high quality image--, in [0294]-[0300]; and,--the display screens are not limited to the examples illustrated in FIG. 34A and FIG. 34B. Image quality improving processing can also be similarly applied to a display screen that displays a plurality of images side-by-side obtained at different dates and times--, [0478]);
determining a second region in the two-dimensional image that corresponds to a first region specified by a first mark in the three-dimensional image (see MIZOBE: e.g., --an imaged site label corresponding to the relevant image. Note that, the imaged site label is a unique numerical value or a character string representing a site--, in [0079]; --if the input image Im210 is an image obtained by imaging a “macular area”, the highest probability is output for an imaged site label corresponding to “macular area”.--, in [0097] {herein, as discussed above “Im210” read on “the two-dimensional image”, thus, ““macular area” read on the mark}; also see: -- The kinds of imaged site labels or 
displaying a second mark indicating the second region in the two-dimensional image (see MIZOBE: e.g., Fig. 1, Fig. 17, Fig. 34A, --FIG. 34A and FIG. 34B, --a two-dimensional image--, such as “im110” or “im120”, “a two-dimensional image or three-dimensional image obtained by X-ray imaging, CT, MRI, OCT, PET, or SPECT”,  in [0084], [0088]; Fig. 2, “im210”, in [0097]; Fig. 28, and, --Im2811-1 to Im2811-3 denote OCT tomographic images (B-scans)--, in [0016]; --the three-dimensional image is, for example, a three-dimensional OCT volume image composed of a group of OCT B-scan images (tomographic images). Further, the three-dimensional image is, for example, a three-dimensional CT volume image….the display unit 20 to display the generated 

Re Claims 12, and 13, claims 12, 13 are the corresponding medium claim to claims 1, 11. Thus, claims 12, 13 are rejected for reasons similar to those discussed in regard to claims 1, 11. Further, MIZOBE further discloses storage medium being not transitory signal and stored with an image display program that causes a computer to execute processing (see MIZOBE: e.g., --can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s).--, in [0636]).


.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over MIZOBE, and in view of Peyman (US 20180303667 A1).
		Re Claim 3, MIZOBE however does not explicitly disclose the three-dimensional image is an image that the two-dimensional image is converted based on an eyeball model,
		Peyman teaches the three-dimensional image is an image that the two-dimensional image is converted based on an eyeball model (see Peyman: e.g., -- performing the simulation using a digitized fundus image of the eye is preferred, a physical model of an eye can also be used to perform the simulation carried out by the local operation and performance simulation module 67. For example, an artificial eye can be placed in front of the lens of the laser-imaging apparatus. In such an artificial eye, the retina of the eye is visible through the pupil thereof. --, in [0241]-[0242]),
		MIZOBE and Peyman are combinable as they are in the same field of endeavor: to display tomographic OCT and SLO fundus images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MIZOBE’s method using Peyman’s teachings by including the three-dimensional image is an image that the two-dimensional image is converted based on 


		


;















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


				/WEI WEN YANG/                                                      Primary Examiner, Art Unit 2667